FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES EDWARD PROCTOR,                            No. 11-15596

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00786-RCJ-VPC

  v.
                                                 MEMORANDUM *
SUSAN M. SPARKE, Law Library
Supervisor; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       James Edward Proctor, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

interference with his access to the courts. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We vacate and remand.

      The district court ruled that Proctor could not state an access-to-courts claim

because “an inmate does not have a constitutional right of access to the courts to

appeal a denial of a habeas petition.” Recently, in Silva v. Di Vittorio, 658 F.3d

1090 (9th Cir. 2011), we held “that prisoners have a right under the First and

Fourteenth Amendments to litigate claims challenging their sentences or the

conditions of their confinement to conclusion without active interference by prison

officials.” Id. at 1103 (explaining the difference between the “right to assistance”

and “interference” analyses for a prisoner’s access-to-courts claim). Because the

district court did not have the benefit of Silva when it dismissed Proctor’s action,

we vacate and remand for further proceedings.

      Proctor shall bear his own costs on appeal.

      VACATED AND REMANDED.




                                           2                                     11-15596